Citation Nr: 0532455	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had had active duty from October 1961 to October 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, pertinent part of which denied the benefit sought 
on appeal.  

In February 2004 the veteran withdrew a claim for entitlement 
to an increased rating for service-connected bilateral hallux 
valgus, currently evaluated as 50 percent disabling.  

In September 2004 the Board denied a claim for service 
connection for a left upper arm and elbow injury, claimed as 
secondary to service-connected bilateral hallux valgus.  At 
that time, the Board also remanded the total rating claim for 
development, which was completed in November 2004.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim on appeal, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.  

2.  The veteran's sole service-connected disability, 
bilateral hallux valgus, does not preclude his securing and 
maintaining substantially gainful employment consistent with 
his level of education and occupational experience.  



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met. 38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 
4.17, 4.18, 4.19, 4.25 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the total rating claim; the evidence that would be necessary 
to substantiate each of this claim; and whether the claim has 
been fully developed in accordance with the VCAA and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain. The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.     

The veteran's total rating claim was received at the RO in 
October 1998, and denied in an RO decision of July 1999.  A  
statement of the case (SOC) was issued in February 2000, 
prior to the enactment of VCAA in November 2000.  However, 
the RO provided notice of VCAA in May 2003, after the initial 
RO decision to deny the claim, but prior to the 
readjudication of the claim in a May 2004 supplemental 
statement of the case (SSOC).  Second notice of VCAA was then 
issued in November, prior to the readjudication of the claim 
in September 2005, and the veteran was so apprised by the 
issuance of a SSOC.  Any defect with respect to the timing of 
the VCAA notice as to the claim for a total rating was 
harmless error for the reasons specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claim on appeal, notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
total rating claim was readjudicated in May 2004 and 
September 2005, and the veteran was provided SSOCs.  The 
veteran has also been provided with every opportunity to 
submit evidence and argument in support of his total rating 
claim, and to respond to VA notices.  He submitted additional 
argument in May 2004-at which time he indicated that he had 
no additional evidence to identify or to submit.  
Additionally, the Board remanded the claim on appeal in 
September 2004 so as to afford the veteran another VA 
examination-development which was completed in November 
2004.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his total rating claim.  Id., at 121.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  However, the veteran has 
reported no further evidence exists which has not been 
obtained by VA.  Additionally, the RO afforded the veteran VA 
examinations in May 1999, March 2003, October 2003 and 
November 2004.  

The record also indicates that the veteran was provided with 
a copy of all RO decisions, the SOC and SSOC's, each of while 
set forth the general requirements of applicable law 
pertaining to evidence to support the total rating  claim.  
The general advisement was reiterated in the most recent SSOC 
dated in September 2005.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review as 
to the total rating  claim.  


The Merits of the Claim

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2005).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.  

The veteran is in receipt of service connection for one 
disability: bilateral hallux valgus, currently evaluated as 
50 percent disabling.  The veteran's sole service-connected 
hallux valgus does not meet the 60 percent disabling initial 
requirement under 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  While 
rated as only 50 percent disabling, the Board notes that a 
higher evaluation for hallux valgus is not available.  In 
this case, the veteran's hallux valgus has been evaluated as 
analogous to a claw foot deformity under Diagnostic Code 
5278.  See 38 C.F.R. § 4.20.  

None of the Diagnostic Codes regarding the feet-from 
Diagnostic Code 5276 (flatfoot) through 5284 (foot injuries) 
provide for an evaluation in excess of a 50 percent 
disability evaluation, aside from amputation or loss of use 
of the foot.  Additionally, unilateral hallux valgus provides 
for more than a maximum 10 percent rating.  38 C.F.R. § 
4.71a.  The veteran's feet also include arthritis and a gait 
deformity - however, the rating of the veteran's hallux 
valgus is not on appeal, as the veteran withdrew his claim in 
February 2004.  

The veteran's one service connected disability, hallux 
valgus, does not meet the general requirements of 
unemployability under 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  As 
detailed below, the medical evidence does not support the 
claim on appeal.  

The issue is whether the veteran's service-connected hallux 
valgus precludes the veteran from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage") under VA 
law and regulations.  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor that takes this case outside 
the norm.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The above criteria are not met in this case, as it is not 
shown that the veteran's hallux valgus disorder precludes him 
from obtaining and maintaining a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.18.  

The Board has reviewed the appellant's educational background 
and employment record, and finds nothing that would trigger a 
total disability rating based on unemployability.  There are 
no circumstances in the record that place this veteran, in a 
different category than another veteran so rated.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, as a result of service-connected 
disability, not whether the veteran can find employment.  Id.   

The veteran has a history of working as a welder, maintenance 
and mechanic.  While a VA examiner (in November 2004) 
determined that the veteran can not do any type of work which 
requires him to be on his feet for any length of time, or to 
stand up or walk for longer than 15-20 minutes at a time, 
there is no evidence of record showing that the veteran is 
precluded from all substantially gainful occupations in these 
fields, particularly a more sedentary position within one or 
more of these fields, given his demonstrated knowledge and 
experience.  

The veteran has a bilateral foot disability, which is painful 
and causes a gait abnormality with impairment in standing for 
extended periods of time.  However, he is not shown to be 
unemployable as a result.  While an August 1999 statement of 
G. Brown, M.D., indicates that he was, "not certain" that 
another surgical procedure on the veteran's feet would be 
particularly helpful, notation was made that the veteran was, 
"not interested" in any surgery.  In June 2003, 
recommendation was made by J. Engblom, M.D., that the veteran 
undergo an arthrodesis of the great toe joints with repair of 
the hammertoe deformities and pan metatarsal head resection, 
with excision of a left foot neuroma.  Surgery was again 
recommended in February 2004 by Dr. Engblom, but the veteran 
was noted not to be ready for such surgery.  Corrective 
surgery was also noted on VA examination in December 2003.  

Repeated VA examinations show impairment, but not of such 
degree as to render the veteran unemployable.  The December 
2003 VA examination report shows that there has been little 
change in the veteran's foot condition since 1996-at time 
when the veteran was working full time.  Records obtained 
from the Social Security Administration (SSA) indicate that 
the veteran remained gainfully employed prior to an August 
1997 slip and fall injuries to his right and left shoulders 
and left elbow.  Service connection for these injuries was 
denied at the Board in September 2004.  On most recent 
examination in November 2004, the feet were warm with normal 
skin texture, there was no breakdown other than calluses over 
the balls of both feet.  The veteran had no unusual show wear 
on examination in December 2003, and there was, "no pain" 
on palpation and examination of the right foot in March 2003, 
with only some pain on palpation and examination of the left 
foot at that time.  

The veteran also has other disorders of the feet, including 
an osteotomy of the mid shaft of the first metacarpal of the 
right great toe, a fusion of the right second toe, following 
a fracture and nonunion, with osteotomy of the distal aspect 
of the proximal phalanx of the second toe, and osteotomy of 
the distal shaft of the third metacarpal.  There is no 
indication that these disorders are irrepairable, and every 
indication that the veteran obtains relief from his foot pain 
with the use of inserts, heavy shoes and the use of over-the-
counter pain medication.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied. 38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the evidence is not 
favorable to the veteran's claim on appeal, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  The medical evidence does not reflect factors 
that takes this case outside the norm.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  It is determined that the veteran's 
sole service-connected hallux valgus, as a whole, does not 
render him unable to follow a substantially gainful 
occupation within 38 C.F.R. § 4.16(a) (2005).  


ORDER

The claim for entitlement to a total rating for compensation 
purposes based on unemployability due to service-connected 
hallux valgus disability is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


